


110 HCON 173 IH: Supporting the goals and ideals of the

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mrs. Jones of Ohio
			 (for herself and Mrs. Christensen)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the
		  First Summit of Caribbean Ministers of Health.
	
	
		Whereas Congress passed by voice vote, a resolution
			 affirming the recognition of Caribbean American Heritage during the month of
			 June;
		Whereas The United States Department of State is hosting
			 the Caribbean 20/20 conference on issues of the Caribbean-United States
			 relationship;
		Whereas the Heads of Government of the 15 permanent
			 Members of the Caribbean Community are gathered in Washington, DC;
		Whereas on June 8, members of the Caribbean American
			 Community commemorated Caribbean American HIV/AIDS Awareness at the United
			 States Capitol;
		Whereas healthcare and the access to healthcare in less
			 developed nations has become subject to negotiations and agreement which
			 heretofore have had clear and distinguishable boundaries outside of the health
			 care arena;
		Whereas those agreements now impact the ability of a
			 nation to provide services, personnel, and products to their community;
		Whereas the health of a nation is intricately linked and
			 most naturally determines the economic well being of a nation;
		Whereas the international community has joined efforts by
			 the coordination of various international agencies to combat the major illness
			 and diseases in the developing world;
		Whereas the link between the research, treatment, and
			 prevention of disease between the United States and our hemispheric neighbors
			 is a critical link in the international war against treatable and curable
			 disease;
		Whereas the HIV/AIDS epidemic in the Caribbean, as
			 throughout the world has had a devastating impact on the economy, the family
			 structure, and the population at large and the joint United Nations Programme
			 on HIV/AIDS (UNAIDS) has cited the region the second most affected in the
			 world;
		Whereas research has proven that one main barrier to early
			 detection of cancers among Caribbean residents is an admitted lack of
			 participation in public awareness programs;
		Whereas today, countries of the Caribbean are undergoing a
			 demographic transition where both men and women live longer than in the past,
			 with women living an average of 4 to 6 years longer than men;
		Whereas education is inextricably linked to health
			 conditions and literacy rates require healthy minds and bodies to
			 develop;
		Whereas poverty and economic factors play a major role in
			 determining health status as well as general levels of income and
			 expenditure;
		Whereas overall, chronic noncommunicable diseases are the
			 leading cause of death, with heart disease, stroke, diabetes, cancer, and
			 injuries are top causes of death in the Caribbean region;
		Whereas while childhood infections have decreases as a
			 cause of death, nutritional deficiencies have increased and in early adulthood,
			 diabetes, suicide, and homicide have increased as causes of death in the past
			 15 years;
		Whereas the nations of the Caribbean have demonstrated a
			 commitment in both time and resources to the improvement of health care
			 delivery, access, and treatment of its citizens through their membership and
			 participation in and partnership with other nations and international
			 institutions; and
		Whereas the United States Library of Congress will play
			 host to the first and most historic meeting of the Ministers of Health from the
			 Caribbean Community (CARICOM) group to discuss the health of the region and
			 plans to use the resources of the region as well as its public/private
			 partnerships designed to improve the health and welfare of their nations: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of the First Summit of Caribbean Ministers of Health;
			(2)encourages all
			 international agencies, non­governmental agencies, private voluntary
			 organizations, governments, individuals both here in the United States and
			 globally to recognize this historic event; and
			(3)encourages the
			 continued coordination of the nations of the region to combat health crises as
			 a region.
			
